DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Final Office Action in response to application 16/152,113 entitled "AUTOMATED DEVICE FOR CHANGING AUTHENTICATION CODE" with claims 1 to 20 pending.
Status of Claims
Claims 1, 3, 11, and 20 have been amended and are hereby entered.
Claims 1-20 are pending and have been examined.
Response to Amendment
The amendment filed January 21, 2021 has been entered. Claims 1-20 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed November 3, 2020.
  Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 25, 2019, February 7, 2020, March 16, 2020, July 6, 2020, July 8, 2020,  July 17, 2020,  September 16, 2020, October 1, 2020,    October 6, 2020,  and January 28, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Note
The examiner would like to note that the claims are replete with intended use, however, to provide compact prosecution, the examiner has provided the mapping  and rejections. Examples include:
Claim 1: “for communication with a server”, “for receiving an access card”, “for performing an action related to the account”, “for the account”, “for receiving a new authentication code”, “for receiving a confirmation”
Claim 2: “for the change of authentication code”
Claim 8: “for performing an action related to the account”, “for inputting the current authentication code for the account” 
Claim 11: “for performing an action related to an account”, “for receiving a current authentication code for the account”, “for receiving a new authentication code for the account and for receiving a confirmation of the new authentication code”
Claim 12: “for the change of authentication code” 
Claim 18:
Claim 20: “for performing an action related to an account”, “for receiving a current authentication code for the account”, “for receiving a new authentication code for the account and for receiving a confirmation of the new authentication code”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1-20 are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. The claims recite: 
Independent Claim 1 recites: “compare a second input and a third input”; 
This limitations, under its broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, instructing to compare the values of two inputted fields encompasses a person simply determining, contrasting, and comparing data in his/her mind. If a claim “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“teller machine”:
merely applying ATM technology  as a tool to perform an abstract idea
“an output slot”, “card slot”:
Insignificant extra-solution activity of an output slot, that is common to ATM machines, to dispense a printed receipt which is a common function of ATM machines.
“a display screen”:
Generally linking to display technology, that is common to ATM machines,  as a tool to perform an abstract idea
“a communication module for communication with a server”, “server”, “signal”,   “transmit…signal”,  “receive…signal”,  :
Merely applying network communication and server technology  as a tool to perform an abstract idea
“a processor coupled to the display screen and to the communication module; and a memory coupled to the processor, the memory having machine-executable instructions stored thereon, the instructions, when executed by the processor”:
Generally linking to CPU/display/communication/data storage technology, that is common to ATM machines,  as  tools to perform an abstract idea
“selectable options”, “an option to change an authentication code”, “authentication code interface”,   “acknowledgement interface”, “option to end the session”, “record preview interface”, “preview of a record of the session”, “the record preview interface further providing an option to generate output of the record”, “home interface”:
Merely applying graphical user interface elements, that are common to ATM machines, to allow the user to make decisions and for reporting.
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic automatic teller machine   components and/or electronic processes.  The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). For example, the Specification reads: [BACKGROUND - 0002] the automated device may be an automated teller machine (ATM), which may provide a sequence of interfaces to enable the user to perform an action related to the user's account at a service provider such as a financial institution.....[0107] The term “processor” may comprise any programmable system comprising systems using micro- or nano-processors/controllers, reduced instruction set circuits (RISC), ASICs, logic circuits, and any other circuit or processor capable of executing the functions described herein. ....As used herein, a database may comprise any collection of data comprising hierarchical databases, relational databases, flat file databases, object-relational databases, object oriented databases, and any other structured collection of records or data that is stored in a computer system. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 2 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
“teller machine”:
merely applying ATM technology  as a tool to perform an abstract idea
“acknowledgement interface”:
Merely applying graphical user interface elements, that are common to ATM machines, to allow the user to make decisions and for reporting.
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 2 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 3 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
“teller machine”:
merely applying ATM technology  as a tool to perform an abstract idea
“record preview interface”, “option to generate output of the record”, “option to transmit the output of the record”,  “output of the record”, “preview of the email address”:
Merely applying graphical user interface elements, that are common to ATM machines, to allow the user to make decisions and for reporting.
“signal”, “server”, “communication module” :
Merely applying network communication and server technology  as a tool to perform an abstract idea

are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claims 3 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 4 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: 
“teller machine”:
merely applying ATM technology  as a tool to perform an abstract idea
“option to transmit the output of the record”, “record preview interface”, “goodbye interface”:
Merely applying graphical user interface elements, that are common to ATM machines, to allow the user to make decisions and for reporting.
“a display screen”:
Generally linking to display technology, that is common to ATM machines,  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claims 4 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 5 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: 
“teller machine”:
merely applying ATM technology  as a tool to perform an abstract idea
“home interface”, “authentication code interface”:
Merely applying graphical user interface elements, that are common to ATM machines, to allow the user to make decisions and for reporting.
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claims 5 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 6 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: 
“teller machine”:
merely applying ATM technology  as a tool to perform an abstract idea
“lower portion”, “interface”  :
Merely applying graphical user interface elements, that are common to ATM machines, to allow the user to make decisions and for reporting.
   are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claims 6 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 7 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
“teller machine”:
merely applying ATM technology  as a tool to perform an abstract idea
“an indication”, “context” , “interface”   :
Merely applying graphical user interface elements, that are common to ATM machines, to allow the user to make decisions and for reporting.
   are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claims 7 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 8 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: 
“teller machine”, “information from an access card”:
merely applying ATM technology  as a tool to perform an abstract idea
“selectable options”, “interface”   :
Merely applying graphical user interface elements, that are common to ATM machines, to allow the user to make decisions and for reporting.
“signal”, “server”, “communication module”:
Merely applying network communication and server technology  as a tool to perform an abstract idea
“a display screen”:
Generally linking to display technology, that is common to ATM machines,  as a tool to perform an abstract idea
     are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claims 8 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 9 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
“teller machine”:
merely applying ATM technology  as a tool to perform an abstract idea
“selectable options”, “interface”  :
Merely applying graphical user interface elements, that are common to ATM machines, to allow the user to make decisions and for reporting.
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claims 9 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 10 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: 
“teller machine”:
merely applying ATM technology  as a tool to perform an abstract idea
“interface”:
Merely applying graphical user interface elements, that are common to ATM machines, to allow the user to make decisions and for reporting.
“a display screen”:
Generally linking to display technology, that is common to ATM machines,  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claims 10 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 11 recites: “compare a second input and a third input”; 
This limitations, under its  broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, instructing to compare the values of two inputted fields encompasses a person simply determining, contrasting, and comparing data in his/her mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person may perform by thinking then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“teller machine”:
merely applying ATM technology  as a tool to perform an abstract idea
“an output slot”:
Insignificant extra-solution activity of an output slot, that is common to ATM machines, to dispense a printed receipt which is a common function of ATM machines.
“a display screen”:
Generally linking to display technology, that is common to ATM machines,  as a tool to perform an abstract idea
“a communication module for communication with a server”, “server”, “signal”,   “transmit…signal”,  “receive…signal”,  :
Merely applying network communication and server technology  as a tool to perform an abstract idea
 “selectable options”, “an option to change an authentication code”, “authentication code interface”,   “acknowledgement interface”, “option to end the session”, “record preview interface”, “preview of a record of the session”, “the record preview interface further providing an option to generate output of the record”, “home interface”:
Merely applying graphical user interface elements, that are common to ATM machines, to allow the user to make decisions and for reporting.
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic automatic teller machine   components and/or electronic processes.  The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). For example, the Specification reads: [BACKGROUND - 0002] the automated device may be an automated teller machine (ATM), which may provide a sequence of interfaces to enable the user to perform an action related to the user's account at a service provider such as a financial institution.....[0107] The term “processor” may comprise any programmable system comprising systems using micro- or nano-processors/controllers, reduced instruction set circuits (RISC), ASICs, logic circuits, and any other circuit or processor capable of executing the functions described herein. ....As used herein, a database may comprise any collection of data comprising hierarchical databases, relational databases, flat file databases, object-relational databases, object oriented databases, and any other structured collection of records or data that is stored in a computer system. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 11 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 12 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: 
“acknowledgement interface”:
Merely applying graphical user interface elements, that are common to ATM machines, to allow the user to make decisions and for reporting.
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 12 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 13 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:   
“record preview interface”, “option to generate output of the record”, “option to transmit the output of the record”,  “output of the record”, “preview of the email address”:
Merely applying graphical user interface elements, that are common to ATM machines, to allow the user to make decisions and for reporting.
“signal”, “server”:
Merely applying network communication and server technology  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claims 13 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 14 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:  
“option to transmit the output of the record”, “record preview interface”, “goodbye interface”:
Merely applying graphical user interface elements, that are common to ATM machines, to allow the user to make decisions and for reporting.
“a display screen”:
Generally linking to display technology, that is common to ATM machines,  as a tool to perform an abstract idea
  are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claims 14 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 15 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: 
 “home interface”, “authentication code interface”:
Merely applying graphical user interface elements, that are common to ATM machines, to allow the user to make decisions and for reporting.
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claims 15 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 16 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:  
“lower portion”, “interface”  :
Merely applying graphical user interface elements, that are common to ATM machines, to allow the user to make decisions and for reporting.
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claims 16 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 17 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
“an indication”, “context” , “interface”   :
Merely applying graphical user interface elements, that are common to ATM machines, to allow the user to make decisions and for reporting.
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claims 17 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 18 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of: 
“teller machine”, “information from an access card”:
merely applying ATM technology  as a tool to perform an abstract idea
“selectable options”, “interface”   :
Merely applying graphical user interface elements, that are common to ATM machines, to allow the user to make decisions and for reporting.
“signal”, “server”, “communication module”:
Merely applying network communication and server technology  as a tool to perform an abstract idea
“a display screen”:
Generally linking to display technology, that is common to ATM machines,  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claims 18 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claim 19 recites additional elements.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of:
“teller machine”:
merely applying ATM technology  as a tool to perform an abstract idea
“selectable options”, “interface”  :
Merely applying graphical user interface elements, that are common to ATM machines, to allow the user to make decisions and for reporting.
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claims 19 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 20 recites: “compare a second input and a third input”; 
This limitations, under its  broadest reasonable interpretation, covers performance of the limitation as mental processes. For example, instructing to compare the values of two inputted fields encompasses a person simply determining, contrasting, and comparing data in his/her mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a one that a person may perform by thinking then it falls within the “Mental Processes” grouping of abstract ideas. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“non-transitory machine-readable medium having tangibly stored thereon executable instructions for execution by a processor of an automated teller machine”:
merely applying ATM technology  as a tool to perform an abstract idea
“an output slot”, “card slot”:
Insignificant extra-solution activity of an output slot, that is common to ATM machines, to dispense a printed receipt which is a common function of ATM machines.
“a display screen”:
Generally linking to display technology, that is common to ATM machines,  as a tool to perform an abstract idea
“a communication module for communication with a server”, “server”, “signal”,   “transmit…signal”,  “receive…signal”,  :
Merely applying network communication and server technology  as a tool to perform an abstract idea
“a processor coupled to the display screen and to the communication module; and a memory coupled to the processor, the memory having machine-executable instructions stored thereon, the instructions, when executed by the processor”:
Generally linking to CPU/display/communication/data storage technology, that is common to ATM machines,  as  tools to perform an abstract idea
“selectable options”, “an option to change an authentication code”, “authentication code interface”,   “acknowledgement interface”, “option to end the session”, “record preview interface”, “preview of a record of the session”, “the record preview interface further providing an option to generate output of the record”, “home interface”:
Merely applying graphical user interface elements, that are common to ATM machines, to allow the user to make decisions and for reporting.
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic automatic teller machine   components and/or electronic processes.  The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). For example, the Specification reads: [BACKGROUND - 0002] the automated device may be an automated teller machine (ATM), which may provide a sequence of interfaces to enable the user to perform an action related to the user's account at a service provider such as a financial institution.....[0107] The term “processor” may comprise any programmable system comprising systems using micro- or nano-processors/controllers, reduced instruction set circuits (RISC), ASICs, logic circuits, and any other circuit or processor capable of executing the functions described herein. ....As used herein, a database may comprise any collection of data comprising hierarchical databases, relational databases, flat file databases, object-relational databases, object oriented databases, and any other structured collection of records or data that is stored in a computer system. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 20 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic ATM components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, Claims 1-20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 11-14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (“ATM UI PROTOTYPING / RENOVATION”, SLIDESHARE®, drafted July 6, 2011, uploaded July 28, 2011), in view of EMV® Migration Forum (“IMPLEMENTING EMV® AT THE ATM: PIN CHANGE AT THE ATM, VERSION 1.0”, An EMV® Migration Forum White Paper, March 2015) hereafter referred to as EMV,in view of HowToBank (“HOW TO ATM CHANGE PIN”, video on YOUTUBE®, published on Feb 27, 2014),in view of TD CANADA TRUST® (“WAYS TO BANK - GREEN MACHINE ATM - HOW TO TRANSFER BETWEEN ACCOUNTS”, company website, accessed August 18, 2014) hereafter referred to as TD,in view of Milne (“TRANSACTION SECURITY METHOD AND APPARATUS”, U.S. Publication Number: 2010/0325046A1), in view of Adams (“PROTECTING DATA STORED IN A CHIP CARD INTERFACE DEVICE IN THE EVENT OF COMPROMISE”, U.S. Patent 9,038,188 B2)  









Regarding Claim 1, 
Lee teaches, 
an output slot;
(Lee - Appendix - UI sketches: Splash page, Print, and Insert Card:

    PNG
    media_image1.png
    461
    523
    media_image1.png
    Greyscale

Image depicts "Print the details" and "Receipt hole" with a receipt emitting out )
display, on the display screen, a home interface providing a plurality of selectable options for performing an action related to an account including an option to change an authentication code for the account; (Lee [Figure 4.4.3 More Options]: 
    PNG
    media_image2.png
    524
    1065
    media_image2.png
    Greyscale
  Both the application and prior art display a home interface providing a plurality of selectable options for performing an action related to an account. )
directly in response to selection of an option to change an authentication code for the account, display, on the display screen, a current authentication code interface for receiving a current authentication code for the account; (  Lee [Figure 4.4.3 More Options]: 
    PNG
    media_image2.png
    524
    1065
    media_image2.png
    Greyscale
  Both the application and prior art display a home interface providing a “PIN Change” option. Lee [Figure 4.4.4 PIN Change]:  
    PNG
    media_image3.png
    369
    730
    media_image3.png
    Greyscale
The upper text field can serve as an input for the current authentication code. Both the application and prior arts display a current authentication code interface for receiving a current authentication code for the account.)
directly in response to receipt of a fourth signal from the server, via the communication module, indicating that the first input is validated for the account, display, on the display screen, a new authentication code interface for receiving a new authentication code for the account and for receiving a confirmation of the new authentication code; (  Lee [Figure 4.4.5 PIN Change]:  
    PNG
    media_image4.png
    372
    737
    media_image4.png
    Greyscale
 Both the application and prior art provide fields for a new authentication code and confirmation of said code.)
directly in response to receipt of a fourth signal from the server, via the communication module, indicating that the new authentication code has been set for the account, display, on the display screen, an acknowledgement interface indicating completion of the change of authentication code, ( Lee [Figure 4.4.6 PIN Change]:  
    PNG
    media_image5.png
    372
    730
    media_image5.png
    Greyscale
  )
further providing an option to generate a physical output of the record and dispense the physical output via the output slot (Lee [Figure 4.5 Processing]:  
    PNG
    media_image6.png
    381
    737
    media_image6.png
    Greyscale
 Both the application and prior arts include a summary (preview of a record of the session) and an option to print a receipt.
Lee - Appendix - UI sketches: Splash page, Print, and Insert Card:

    PNG
    media_image1.png
    461
    523
    media_image1.png
    Greyscale

Image depicts "Print the details" and "Receipt hole" with a receipt emitting out)
Lee does not teach prior to receipt of an authentication code; display, on the display screen, a change processing interface providing output indicating processing of the change of authentication code; transmit a third signal to the server, via the communication module, the third signal including a first input received via the current authentication code interface;  compare a second input and a third input received via the new authentication code interface, and when the second and third inputs match, transmit a third signal to the server, via the communication module, the fifth signal including the new authentication code;  the acknowledgement interface further providing an option to end the session and an option to continue the session; and directly in response to selection of the option to end the session, display, on the display screen, a record preview interface, the record preview interface providing a preview of a record of the session including a change of authentication code, the record preview interface further providing an option to generate output of the record.; a card slot for receiving an access card; a card reader coupled to the card slot and the processor; extract, by the card reader, information from the access card inserted into the card slot; transmit a third signal to the server, via the communication module, the third signal including the information extracted from the access card; receive a fourth signal from the server, via the communication module, the second signal providing information identifying an account associated with the access card;
EMV teaches,
prior to receipt of an authentication code; (EMV [Page 17 - 3.5 Comparison of PIN Change Transaction Flow for Magnetic Stripe and Chip] “Some actions taken by the ATM may be in a slightly different order than those shown here.”)
a card slot for receiving an access card; (EMV [Page 7, Diagram 2-1] 
    PNG
    media_image7.png
    636
    529
    media_image7.png
    Greyscale

EMV [Page 8] A magnetic stripe reader/writer that can update a high-coercivity magnetic stripe will generate strong magnetic currents.)
extract, by the card reader, information from the access card inserted into the card slot; (EMV [Page 40] The card connects to a reader with direct physical contact...With an embedded microcontroller, chip cards have the unique ability to securely store large amounts of data, carry out their own on-card functions (e.g., encryption and mutual authentication), and interact intelligently with a card reader. / EMV [Page 42]  Data is stored by modifying the magnetism of magnetic particles on the magnetic material on a card, which is then read by a magnetic stripe reader.)
transmit a third signal to the server, via the communication module, the third signal including a first input received via the current authentication code interface; (EMV [Page 6, 1.2 - Additional Considerations] “ATMs in the U.S. (and in other parts of the world) operate in an “online only” environment; that is, any request initiated at an ATM must be sent online to a host system for processing and approval. Even with the introduction of EMV, it is expected that ATMs in the U.S. will continue to operate in an “online only” environment for the foreseeable future.” Highlights that all functioning automatic teller machines transmit and receive signals with a remote host server. Inherently, it must utilize a communication module.   / EMV [Page 7, 2 PIN Change in the Magnetic Stripe Environment]: “Therefore, when the cardholder enters their PIN at the payment terminal, the PIN is encrypted and sent as part of the online transaction request to a host system that does have the ability to verify the PIN”; Both the application and prior art incorporate signals to a server. Inherently, sending a transmission signal requires one or more communication modules. )
compare a second input and a third input received via the new authentication code interface, and when the second and third inputs match, transmit a third signal to the server, via the communication module, the fifth signal including the new authentication code; (EMV [1.2]: “ATMs in the U.S. (and in other parts of the world) operate in an “online only” environment; that is, any request initiated at an ATM must be sent online to a host system for processing and approval. Even with the introduction of EMV, it is expected that ATMs in the U.S. will continue to operate in an “online only” environment for the foreseeable future.” Highlights that all functioning automatic teller machines transmit and receive signals with a remote host server. Inherently, it must utilize a communication module.  / EMV [Page 10, 2.2 PIN Change Transaction Flow]: “Typically, the cardholder will select the PIN Change transaction at the ATM, enter their current PIN, and enter the new PIN twice, to make sure they enter the same new PIN both times. The current PIN and the new PIN are encrypted, and both encrypted PIN blocks are included in the transaction request that is sent to the host system”; Both the application and prior art compare the first and second input of the new authentication code and incorporate signals to a host. )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user interface design of Lee to incorporate the ATM PIN change teachings of EMV explaining  “what should be considered when deciding if, where, when, and how to offer PIN Change at the ATM when implementing EMV.” (EMV [Page 5 - 1.1 Executive Summary]).        The modification would have been obvious, because it is merely applying a known technique (i.e. ATM PIN change) to a known device (i.e. automatic teller machine) ready for improvement to yield predictable result (i.e. self-service ATM PIN change)
EMV does not teach display, on the display screen, a change processing interface providing output indicating processing of the change of authentication code; the acknowledgement interface further providing an option to end the session and an option to continue the session;  and directly in response to selection of the option to end the session, display, on the display screen, a record preview interface, the record preview interface providing a preview of a record of the session including a change of authentication code, the record preview interface further providing an option to generate output of the record; a card reader coupled to the card slot and the processor; transmit a first signal to the server, via the communication module, the first signal including the information extracted from the access card; receive a second signal from the server, via the communication module, the second signal providing information identifying an account associated with the access card;
HowToBank teaches,
display, on the display screen, a change processing interface providing output indicating processing of the change of authentication code; (HowToBank [timestamp 0:58]: 
    PNG
    media_image8.png
    1004
    1376
    media_image8.png
    Greyscale
 Both the application and prior art display a change processing interface providing output indicating processing of the change of authentication code. )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user interface design of Lee and the ATM PIN change teachings of EMV to incorporate the ATM PIN change teachings of HowToBank.  The modification would have been obvious, because it is merely applying a known technique (i.e. ATM PIN change) to a known device (i.e. automatic teller machine) ready for improvement to yield predictable result (i.e. self-service ATM PIN change)
HowToBank does not teach the acknowledgement interface further providing an option to end the session and an option to continue the session; and directly in response to selection of the option to end the session, display, on the display screen, a record preview interface, the record preview interface providing a preview of a record of the session including a change of authentication code, the record preview interface further providing an option to generate output of the record; a card reader coupled to the card slot and the processor; transmit a first signal to the server, via the communication module, the first signal including the information extracted from the access card; receive a second signal from the server, via the communication module, the second signal providing information identifying an account associated with the access card;
TD teaches,
the acknowledgement interface further providing an option to end the session and an option to continue the session; (TD [Step 7 - Make another transaction or end session]:
    PNG
    media_image9.png
    596
    800
    media_image9.png
    Greyscale
Both the application and prior art, in response to a signal from the server, indicate that the new authentication code has been set for the account and provide an option to continue or end the session.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user interface design of Lee and the ATM PIN change teachings of EMV and the  ATM PIN change teachings of HowToBank  to incorporate the Green Machine teachings of TD.  The modification would have been obvious, because it is merely applying a known technique (i.e. transaction completion) to a known device (i.e. automatic teller machine) ready for improvement to yield predictable result (i.e. conclude an ATM transaction)
TD  does not teach   directly in response to selection of the option to end the session, display, on the display screen, a record preview interface, the record preview interface providing a preview of a record of the session including a change of authentication code, the record preview interface further providing an option to generate output of the record; a card reader coupled to the card slot and the processor; transmit a first signal to the server, via the communication module, the first signal including the information extracted from the access card; receive a second signal from the server, via the communication module, the second signal providing information identifying an account associated with the access card;
Milne teaches,
and directly in response to selection of the option to end the session, display, on the display screen, a record preview interface, the record preview interface providing a preview of a record of the session,   (Milne [0210] the screen of the ATM or the POS terminal can display a list of transactions, together with an identifier (such as a number) representing the password that was used. This displayed transaction history can also be printed. / Milne  [0198] 11) The computer could be programmed to display on screen the last password number used by the cardholder on each occasion the card is used)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user interface design of Lee and the ATM PIN change teachings of EMV and the ATM PIN change teachings of HowToBank and Green Machine teachings of TD to incorporate the   transaction  security teachings of Milne.  The modification would have been obvious, because it is merely applying a known technique (i.e. multiple PIN transaction security) to a known device (i.e. automatic teller machine) ready for improvement to yield predictable result (i.e. enhanced ATM security)
Milne does not teach a card reader coupled to the card slot and the processor; transmit a first signal to the server, via the communication module, the first signal including the information extracted from the access card; receive a second signal from the server, via the communication module, the second signal providing information identifying an account associated with the access card;
Adams teaches,	
a card reader coupled to the card slot and the processor; (Adams [Col 1, Lines 35-37] The cardholder can then access the credit or debit account by, for example, swiping the bank card by a magnetic stripe reader on the bank card machine. / Adams [Col 7, Lines 31-35]  a processing device may include a digital signal processor device, a microprocessor device, and various analog-to-digital converters, digital-to-analog converters, and other support circuits and/or combinations of the foregoing.)
transmit a first signal to the server, via the communication module, the first signal including the information extracted from the access card; receive a second signal from the server, via the communication module, the second signal providing information identifying an account associated with the access card; (Adams [Figure 3, 310 - 330] 
    PNG
    media_image10.png
    397
    775
    media_image10.png
    Greyscale
)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user interface design of Lee and the ATM PIN change teachings of EMV and   to incorporate the   chip card interface device protection of Adams.  The modification would have been obvious, because it is merely applying a known technique (i.e. chip card interface device protection) to a known device (i.e. automatic teller machine) ready for improvement to yield predictable result (i.e. detecting a compromise of the chip card housing)


Regarding Claim 2, 
Lee, EMV, HowToBank, TD, and Milne teach the automated teller machine of Claim 1 as described earlier.
Lee teaches the acknowledgement interface for the change of authentication code.Lee [Figure 4.4.6 PIN Change]:  
    PNG
    media_image5.png
    372
    730
    media_image5.png
    Greyscale
)
Lee does not teach of a confirmation code.
 EMV teaches of a confirmation code (EMV [Page 10, 2.2 PIN Change Transaction Flow]: “The online PIN Change request message will therefore typically have a unique transaction/process/processing code”  )
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user interface design of Lee to incorporate the ATM PIN change teachings of EMV explaining  “what should be considered when deciding if, where, when, and how to offer PIN Change at the ATM when implementing EMV.” (EMV [Page 5 - 1.1 Executive Summary]).        The modification would have been obvious, because it is merely applying a known technique (i.e. ATM PIN change) to a known device (i.e. automatic teller machine) ready for improvement to yield predictable result (i.e. self-service ATM PIN change)
Regarding Claim 3, 
Lee, EMV, HowToBank, TD, and Milne teach the automated teller machine of Claim 1 as described earlier.
Lee teaches wherein the record preview interface further provides an option to transmit   a non-physical output of the record to an email address linked to the account…the seventh signal including the email address, and wherein the option to transmit the non- physical output of the record to the email address includes a preview of the email address.. (Lee [Figure 4.4.6 PIN Change]:  
    PNG
    media_image5.png
    372
    730
    media_image5.png
    Greyscale
 Both the application and prior art, provide an option to send the new authentication code to an email address and previews the email address. A person of ordinary skill in the art understands all function automated teller machines transmit signals to a server utilizing components to do so.)
Regarding Claim 4, 
Lee, EMV, HowToBank, TD, and Milne teach the automated teller machine of Claim 1 as described earlier.
Lee teaches directly in response to selection of an option on the record preview interface, display, on the display screen, a goodbye interface, the goodbye interface providing non-sensitive customer appreciation information specific to the account. (Lee [Figure 4.6 Final Greeting]: 
    PNG
    media_image11.png
    373
    750
    media_image11.png
    Greyscale
 Both the application and prior art display a good-bye interface with non-sensitive customer appreciation information specific to the account. In the prior art, under broadest reasonable interpretation, the 5% Cashback could be a personalized amount for each customer. )
Regarding Claim 7, 
Lee, EMV, HowToBank, TD, and Milne teach the automated teller machine of Claim 1 as described earlier.
Lee teaches wherein the current authentication code interface and new authentication code interface each includes an indication that the current authentication code interface and new authentication code interface each is provided in the context of the change of authentication code. (Lee [Figure 4.4.4 PIN Change]: 
    PNG
    media_image12.png
    560
    1095
    media_image12.png
    Greyscale
 Lee indicates a “Change PIN” transaction is occurring as the current and new authentication code fields are displayed. Both the application and prior art includes an indication that the current authentication code interface and new authentication code interface each is provided in the context of the change of authentication code.)
Claim 11 is rejected on the same basis as Claim 1.
Claim 12 is rejected on the same basis as Claim 2.
Claim 13 is rejected on the same basis as Claim 3.
Claim 14 is rejected on the same basis as Claim 4.
Claim 17 is rejected on the same basis as Claim 7.
Claim 20 is rejected on the same basis as Claim 1.
Claims 5  and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, EMV, HowToBank, TD, and Milne in view of Brouillette (“MAKING ADA COMPLIANCE A PRIORITY”, ADVANCED KIOSKS®, published on May 15, 2018)
Regarding Claim 5, 
Lee, EMV, HowToBank, TD, and Milne teach the automated teller machine of Claim 1 as described earlier.
Lee teaches that a home interface, current authentication code interface, and new authentication code interface exist.
Home Interface
Current Authentication Code Interface
New Authentication Code Interface

    PNG
    media_image13.png
    371
    733
    media_image13.png
    Greyscale
Lee [Figure 4.4.1 Select a Transaction]

    PNG
    media_image14.png
    376
    735
    media_image14.png
    Greyscale

Lee [Figure 4.2.1 Enter PIN]

    PNG
    media_image4.png
    372
    737
    media_image4.png
    Greyscale
Lee [Figure 4.4.5 PIN Change]

Lee does not teach each interface includes an option to activate accessibility options, and wherein the option to activate accessibility options is provided at a same location in each interface. 
Brouillette  teaches each interface includes an option to activate accessibility options, and wherein the option to activate accessibility options is provided at a same location in each interface. (Brouillette [ADA Friendly Kiosk Software Features]: “Easy Access Kiosk Handicap Button: Self-service kiosks should have a button on the interface, so the public is aware that it is accessible. These images are usually standardized so the image can be made out even by someone with poor eyesight…Lower Position Kiosk Navigation Bar: A consistent navigation bar at the top of the screen includes a home button, page forward and back, refresh, show keyboard and more, is a feature of our Zamok Kiosk software. We designed the software with the capability to move the navigation bar to the bottom of the screen for easy access for disabled users if necessary.” Both the application and prior arts teach each interface includes an option to activate accessibility options, and wherein the option to activate accessibility options is provided at a same location in each interface.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user interface design of Lee and the ATM PIN change teachings of EMV and the  ATM PIN change teachings of HowToBank and Green Machine teachings of TD and ATM transaction security teachings of Milne  incorporate the user interface teachings of Brouillette.  The modification would have been obvious, because it is merely applying a known technique (i.e. user interface design) to a known device (i.e. automatic teller machine) ready for improvement to yield predictable result (i.e. placement of user interface elements on an ATM)
Claim 15 is rejected on the same basis as Claim 5.
Claims   6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, EMV, HowToBank, TD, Milne, and Brouillette  in view of Scholl (“BANK OF AMERICA ATM DEPOSIT”, video on YOUTUBE®, published on Oct 6, 2016)
Regarding Claim 6, 
Lee, EMV, HowToBank, TD, Milne,  and Brouillette teach the automated teller machine of Claim 5 as described earlier.
Lee teaches that a home interface, current authentication code interface, and new authentication code interface exist.
Home Interface
Current Authentication Code Interface
New Authentication Code Interface

    PNG
    media_image13.png
    371
    733
    media_image13.png
    Greyscale
Lee [Figure 4.4.1 Select a Transaction]

    PNG
    media_image14.png
    376
    735
    media_image14.png
    Greyscale

Lee [Figure 4.2.1 Enter PIN]

    PNG
    media_image4.png
    372
    737
    media_image4.png
    Greyscale
Lee [Figure 4.4.5 PIN Change]














Lee does not teach wherein the option to activate accessibility options is provided in a lower portion in each interface
Scholl teaches wherein the option to activate accessibility options is provided in a lower portion in each interface  (Scholl [timestamp 0:28]: 
    PNG
    media_image15.png
    1071
    1386
    media_image15.png
    Greyscale
 In Scholl, accessibility options may reside within either ‘Set Preferences or ‘Additional Options’ (either of which reside in the lower portion of the screen) and, in other embodiments, could reasonably be provided at a same location in each interface)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user interface design of Lee and the ATM PIN change teachings of EMV and the  ATM PIN change teachings of HowToBank and Green Machine teachings of TD and ATM transaction teachings of Milne and the user interface teachings of Brouillette to incorporate the user interface teachings of Scholl.  The modification would have been obvious, because it is merely applying a known technique (i.e. user interface design) to a known device (i.e. automatic teller machine) ready for improvement to yield predictable result (i.e. placement of user interface elements on an ATM)
Claim 16 is rejected on the same basis as Claim 6.
Claim 8-10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, EMV, HowToBank, TD, and Milne in view of ShinyPress (“USING A BANK MACHINE (ATM) TO MAKE A WITHDRAWAL”, video on YOUTUBE®, published on July 8, 2013),in view of lucadp (“CONCEPT OF ATM”, stock image on CANSTOCKPHOTO®, published on March 3, 2016),in view of Thunder Tech Pro (“HOW TO USE ATM.SIMPLE VIDEO.STEP BY STEP FULL PROCEDURE”, video on YOUTUBE®, published on April 22, 2017)in view of BhattiXpert (“HOW TO USE ATM MACHINE HBL(2017)”, video on YOUTUBE®, published on December 29, 2016).
Regarding Claim 8, 
Lee, EMV, HowToBank, TD, and Milne teach the automated teller machine of Claim 1 as described earlier. 
Lee does not teach wherein the instructions further cause the automated teller machine to:  10in response to receipt of the second signal from the server,  display, on the display screen, a welcome interface, the welcome interface providing at least some of the plurality of selectable options for performing an action related to the account; directly in response to selection of one of the selectable options provided by the welcome interface, display, on the display screen, an authentication interface 20for inputting the current authentication code for the account;  transmit an eighth signal to the server, via the communication module, the eighth signal including a fourth input received via the authentication interface; and in response to receipt of a ninth signal from the server, via the communication module, that the fourth input is validated for the account, proceed 25to display of the home interface.
EMV teaches,
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user interface design of Lee to incorporate the ATM PIN change teachings of EMV explaining  “what should be considered when deciding if, where, when, and how to offer PIN Change at the ATM when implementing EMV.” (EMV [Page 5 - 1.1 Executive Summary]).        The modification would have been obvious, because it is merely applying a known technique (i.e. ATM PIN change) to a known device (i.e. automatic teller machine) ready for improvement to yield predictable result (i.e. self-service ATM PIN change)
EMV does not teach in response to receipt of the second signal display, on the display screen, an welcome interface, the welcome interface providing at least some of the plurality of selectable options for performing an action related to the account; directly in response to selection of one of the selectable options provided by the welcome interface, display, on the display screen, an authentication interface for inputting the current authentication code for the account;  transmit an eighth signal to the server, via the communication module, the eighth signal including a fourth input received via the authentication interface; and in response to receipt of a ninth signal from the server, via the communication module, that the fourth input is validated for the account, proceed to display of the home interface.
BhattiXpert  teaches,
 directly in response to selection of one of the selectable options provided by the welcome interface, display, on the display screen, an authentication interface for inputting the current authentication code for the account; ( BhattiXpert [timestamps 1:12 – 1:19]: 
    PNG
    media_image16.png
    1019
    1372
    media_image16.png
    Greyscale
 Both the application and prior arts teach directly in response to selection of one of the selectable options provided by the welcome interface the display of an authentication interface for inputting the current authentication code for the account.) 
 transmit an eighth signal to the server, via the communication module, the eighth signal including a fourth input received via the authentication interface; and in response to receipt of a ninth signal from the server, via the communication module, that the fourth input is validated for the account, proceed to display of the home interface. (BhattiXpert [timestamp 1:23]: 
    PNG
    media_image17.png
    1018
    1390
    media_image17.png
    Greyscale
Both the application and prior arts teach that in response to server signals and validation, proceed 25to display of the home interface.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user interface design of Lee and the ATM PIN change teachings of EMV and the  ATM PIN change teachings of HowToBank and Green Machine teachings of TD and ATM transaction teachings of Milne and the user interface teachings of Brouillette to incorporate the user interface teachings of BhattiXpert.  The modification would have been obvious, because it is merely applying a known technique (i.e. user interface design) to a known device (i.e. automatic teller machine) ready for improvement to yield predictable result (i.e. placement of user interface elements on an ATM)
BhattiXpert  does not teach display, on the display screen, an welcome interface, the welcome interface providing at least some of the plurality of selectable options for performing an action related to the account;
 lucadp teaches display, on the display screen, an welcome interface, the welcome interface providing at least some of the plurality of selectable options for performing an action related to the account; (lucadp : 
    PNG
    media_image18.png
    457
    307
    media_image18.png
    Greyscale
   In lucadp, the welcome screen offers a broad selection of options.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user interface design of Lee and the ATM PIN change teachings of EMV and the  ATM PIN change teachings of HowToBank and Green Machine teachings of TD and ATM transaction teachings of Milne and the user interface teachings of Brouillette and the user interface teachings of BhattiXpert to incorporate the user interface teachings of lucadp.  The modification would have been obvious, because it is merely applying a known technique (i.e. user interface design) to a known device (i.e. automatic teller machine) ready for improvement to yield predictable result (i.e. placement of user interface elements on an ATM)
Regarding Claim 9, 
Lee, EMV, HowToBank, TD, Milne, BhattiXpert, and  lucadp teach the automated teller machine of Claim 8 as described earlier. 
Lee does not teach wherein the selectable options displayed on the welcome interface are dependent on actions currently available at the automated teller machine, and are further dependent on actions permissible for the account.
BhattiXpert teaches wherein the selectable options displayed on the welcome interface are dependent on actions currently available at the automated teller machine, and are further dependent on actions permissible for the account. (BhattiXpert [timestamps 1:05-1:46]; Both the application and prior art only permit options and actions which are permissible on the automated teller machine and for the account.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user interface design of Lee and the ATM PIN change teachings of EMV and the  ATM PIN change teachings of HowToBank and Green Machine teachings of TD and ATM transaction teachings of Milne and the user interface teachings of Brouillette to incorporate the user interface teachings of BhattiXpert.  The modification would have been obvious, because it is merely applying a known technique (i.e. user interface design) to a known device (i.e. automatic teller machine) ready for improvement to yield predictable result (i.e. placement of user interface elements on an ATM)
Regarding Claim 10, 
Lee, EMV, HowToBank, TD, Milne, BhattiXpert, and  lucadp teach the automated teller machine of Claim 1 as described earlier. 
Lee does not teach directly in response to selection, on the acknowledgement interface, of the option to continue the session, display, on the display screen, the home interface.
TD teaches directly in response to selection, on the acknowledgement interface, of the option to continue the session, display, on the display screen, the home interface. (TD [Step 7 - Make another transaction or end session]:
    PNG
    media_image9.png
    596
    800
    media_image9.png
    Greyscale
TD illustrates the option of ending a session or continuing with another transaction. Under broadest reasonable interpretation, selecting ‘Yes’ returns the user to the home interface to begin a new transaction. Both the application and prior art illustrate the option of ending a session or continuing with another transaction.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user interface design of Lee and the ATM PIN change teachings of EMV and the  ATM PIN change teachings of HowToBank  to incorporate the Green Machine teachings of TD.  The modification would have been obvious, because it is merely applying a known technique (i.e. transaction completion) to a known device (i.e. automatic teller machine) ready for improvement to yield predictable result (i.e. conclude an ATM transaction)
Claim 18 is rejected on the same basis as Claim 8.
Claim 19 is rejected on the same basis as Claim 9.
Claim 20 is rejected on the same basis as Claim 2.

Response to Remarks
Applicant's arguments filed on January 21, 2021 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Applicant amended:
Independent Claims 1, 11, and 20 by primarily adding:
“an output slot;” 
“prior to receipt of an authentication code;”
“including an option to change an authentication code for the account;”
“a physical output of the record and dispense the physical output via the output slot;”

Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“In the previous Office Action, dated May 28, 2020, on page 55, the Office Action has indicated that to overcome 2A prong two, claims may require a particular machine. In response, and in order to advance prosecution of the application to allowance, the Applicant has amended the independent claims to recite additional features such as a card slot for receiving an access card and a card reader coupled to the card slot and the processor.
…
The Applicant respectfully disagrees and notes the following: 
On a general purpose computer, an account is identified by a user identifier (i.e. a login name). By contrast, claim 1 includes the following steps: 
extract, by the card reader, information from the access card inserted into the card slot; 
transmit a first signal to the server, via the communication module, the first signal including the information extracted from the access card; 
receive a second signal from the server, via the communication module, the second signal providing information identifying an account associated with the access card; 
In claim 1, the account is, therefore, identified based on: 
- Information extracted from the access card by the card reader  
- Such information transmitted, in a first signal, via the communication module to the server, and 
- Information received, in a second signal, from the server. 
Accordingly, the Applicant submits that the claims require a particular machine, which includes a card slot and a card reader. The card slot, the card reader and the communications module play a significant part in permitting the claimed method to be performed. 
…
In order to advance prosecution of the application, the Applicant has amended claim 1 to specify add an output slot to the ATM, and specify that the record preview interface further provides an option to generate a physical output of the record and  dispense said physical output via the output slot”
Examiner maintains: 


















Within the realm of automated teller machines (ATMs), the applicant’s device is conventional. It provides no additional features, enhancements, or capabilities above and beyond a traditional ATM. Any conventional ATM may extract, by the card reader, information from an access card inserted into the card slot of the device and dispense a physical receipt.
The Applicant’s invention is not improving the functioning of ATM in any meaningful way.  Extracting an identifier from card and pulling information via network does not require a particular machine.  A laptop may possess a card reader that reads an identifier of an inserted card and exchange data with a server.  A laptop is a general purpose computer.
Additionally, the output in the claim is merely printing receipt which is deemed as insignificant extra-solution activity.  This action is commonly built into the functionality of an ATM.  A printer is also not a particular machine.  These components have been the standard equipment of ATMs for decades.  Having a card reader and a printer does not overcome the rejection under 35 USC § 101.
As such, the rejection under 35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 103
Applicant’s amendments required the application of no new nor additional prior art. 

The Applicant states:
“Claim 1 as amended specifically recites that the home interface is displayed prior to receipt of an authentication code at the ATM…Claim 1 as amended further recites that the home interface includes an option to change an authentication code for the account….The home interface for Lee is NOT displayed prior to receipt of an authentication code… The "Change PIN" option in Lee is on a different screen”

Examiner responds: 





















The order of operation is not consequential regarding “home interface for Lee is NOT displayed prior to receipt of an authentication code.” See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
Moreover, Andrews discusses [0108]  It will be understood that steps of the processes described herein may be performed in orders different than those illustrated in the flowcharts. In other words, the processes represented by the blocks of a flowchart may, in some embodiments, be in performed in an order other that the order illustrated, may be combined or divided, or may be performed simultaneously. Andrews [0036]  then require that the customer 101 enter the code into an ATM interface.
Lee describes “an option to change an authentication code for the account”
Lee [Figure 4.4.3 More Options]: 
    PNG
    media_image2.png
    524
    1065
    media_image2.png
    Greyscale
  Both the application and prior art display a home interface providing a “PIN Change” option. Lee [Figure 4.4.4 PIN Change]:  
    PNG
    media_image3.png
    369
    730
    media_image3.png
    Greyscale
The upper text field can serve as an input for the current authentication code. Both the application and prior arts display a current authentication code interface for receiving a current authentication code for the account
  
As such, all rejections under 35 USC § 103 remain.

Prior Art Cited But Not Applied












The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:











Wikipedia – “IP fragmentation”: IP fragmentation is an Internet Protocol (IP) process that breaks packets into smaller pieces (fragments), so that the resulting pieces can pass through a link with a smaller maximum transmission unit (MTU) than the original packet size. The fragments are reassembled by the receiving host. 
Wikipedia – “Packet switching”: In telecommunications, packet switching is a method of grouping data that is transmitted over a digital network into packets. 
    PNG
    media_image19.png
    323
    460
    media_image19.png
    Greyscale

LiveAction: What Is a Network Packet?: They (network packets) are the basic units of information transfer over a network, as each information being sent off by a sender is broken down into small structures to enable easy and quick transmission over network links. Without these fragmentations, it will be a lot harder to move big chunks of information across a network….First, your computer fragments the video into smaller chunks, each containing a piece of the video. This is done by assigning identifiers to the network packets in such a way that the recipient computer understands and reassembles them into the original video. Each packet is then sent off separately through the best available route into the internet network sequentially, to ensure even distribution of traffic data.
Wadia (“AUTOMATIC TELLER MACHINE ("ATM") INCLUDING A USER-ACCESSIBLE USB PORT”, U.S. Patent Publication US20130264384 A1) teaches "... various signals representing data or events as described herein may be transferred between a source and a destination in the form of electromagnetic waves traveling through signal-conducting media such as metal wires, optical fibers, and/or wireless transmission media (e.g., air and/or space)….. For example, in the event that the receipt and transmission of PIN and biometric information and/or the dynamic display of the display screen(s) is embodied at least partially in hardware, the receipt and transmission of PIN and biometric information and/or the dynamic display of the display screen(s) may include one or more databases, receivers, transmitters, processors, modules including hardware and/or any other suitable hardware. Furthermore, the operations executed to carry out the receipt and transmission of PIN and biometric information and/or the dynamic display of the display screen(s) may be performed by the one or more databases, receivers, transmitters, processors and/or modules including hardware... Additionally, in the event that the ATM, the ATM server, the PIN processor and/or the matching algorithm is embodied at least partially in hardware, the ATM, the ATM server, the PIN processor and/or the matching algorithm may include one or more databases, receivers, transmitters, processors, modules including hardware and/or any other suitable hardware. Furthermore, the operations executed by the ATM, the ATM server, the PIN processor and/or the matching algorithm may be performed by the one or more databases, receivers, transmitters, processors and/or modules including hardware.".
Smith (“AUTOMATED BANKING MACHINE THAT OPERATES RESPONSIVE TO DATA BEARING RECORDS”, U.S. Patent Publication 20120286034 A1) teaches "... a method includes operating an automated banking machine utilizing information read from a user card by a particular card reader device in carrying out transactions through operation of the machine.".
TD BANK® (“HOW DO I CHANGE MY PIN NUMBER”, TD Bank website, employee Colleen B of Mount Laurel on September 10, 2014) teaches “When visiting any TD Bank ATM you can insert your card into the ATM and enter your current PIN. Choose ‘Change PIN’ as a transaction option and then enter your new PIN selection by following the prompts on the screen. This option only applies if you know your current PIN number.”
Andrews (“ATM PROVIDED PAYMENT PROCESS”, U.S. Patent Publication 2013/0018787 A1) teaches "...The ATM interface 1100 may also displays the amount transferred, the fee associated with the transaction, the transfer date, and a unique confirmation number.".

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.E./Examiner, Art Unit 3697

/HAO FU/Primary Examiner, Art Unit 3697